Issue of devisavit vel non, raised by a caveat to the will of Jerre Henderson. Alleged undue influence is the ground upon which the caveat is based.
From a verdict and judgment in favor of caveators the propounders appeal.
The trial of this cause reduced itself to a controversy over an issue of fact which the jury alone could determine. A careful *Page 820 
perusal of the record leaves us with the impression that the issue has been tried substantially in agreement with the law bearing on the subject, and no ruling or action on the part of the trial court has been discovered by us which we apprehend should be held for legal or reversible error. The appeal presents no new or novel point of law not heretofore settled by our decisions. The verdict and judgment will be upheld.
No error.